                        Case 3:20-cv-03898-SK Document 5 Filed 06/16/20 Page 1 of 1

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                     for the
                                                       NorthernDistrict
                                                    __________ Districtof
                                                                        of__________
                                                                          California


                           Apple Inc.                                          )
                                                                               )
                                                                               )
                                                                               )
                            Plaintiff(s)                                       )
                                                                               )
                                v.                                                              Civil Action No.          3:20-cv-3898 SK
                                                                               )
                        Zeroclick, LLC                                         )
                                                                               )
                                                                               )
                                                                               )
                           Defendant(s)                                        )

                                                    SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) Zeroclick, LLC c/o Paracorp Incorporated
                                           3610-2 N. Josey Lane, Suite 223
                                           Carrollton, TX 75007 USA




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are:
                                           Scott F. Llewellyn (CA SBN 194553)
                                           MORRISON & FOERSTER LLP
                                           4200 Republic Plaza
                                           370 Seventeenth Street
                                           Denver, CO 80202-5638

       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                 ATE
                                                                                    S DISTR
                                                                                           IC
                                                                                                             CLERK OF COURT
                                                                               ST            T
                                                                           D
                                                                                                              Susan Y. Soong
                                                                                                     CO
                                                                      E
                                                                    IT




                                                                                                       UR
                                                                  UN




                                                                                                         T




            June 16, 2020
                                                                  N O RT




                                                                                                          NI A




Date:
                                                                                                      OR
                                                                    HE




                                                                                                                     Signature of Clerk or Deputy Clerk
                                                                                                     IF




                                                                           N
                                                                                                     AL
                                                                           R




                                                                               DI
                                                                                    S T RI T O F C
                                                                                          C
